           Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 1 of 9




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                                10/21/2020
 ----------------------------------------------------------XX
                                                            :
 CHARLES CORBISHLEY,                                        :
                                                            :    20-CV-7445 (VSB)
                                         Plaintiff,         :
                                                            :   OPINION & ORDER
                       - against -                          :
                                                            :
                                                            :
 ANDREW NAPOLITANO,                                         :
                                                            :
                                          Defendant. :
                                                            :
 ---------------------------------------------------------- X

Appearances:

Jon L. Norinsberg
John Joseph Meehan
Diego Oswaldo Barros
Bennitta Lisa Joseph
Joseph & Norinsberg, LLC
New York, NY

Counsel for Plaintiff

Michael D. Sirota
Cole Schotz Meisel Forman & Leonard, P.A.
New York, NY

Cameron Alexander Welch
Cole Schotz Meisel Forman & Leonard, P.A.
Hackensack, NJ

Thomas Clare
Daniel Watkins
Claire Locke LLP
Alexandria, VA

Counsel for Defendant
              Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 2 of 9




VERNON S. BRODERICK, United States District Judge:

           Before me is the motion to transfer venue filed by Defendant Andrew Napolitano.

Because venue is improper in this District under 28 U.S.C. § 1391(b), Defendant’s Motion is

GRANTED.

                    Background

           Plaintiff Charles Corbishley brought suit in this Court on September 11, 2020, under

diversity jurisdiction. (Compl. ¶ 3.)1 Plaintiff argues that venue is proper is this District under

28 U.S.C. § 1391(b)(1) because Defendant resides in New York City, (id. ¶ 4), and does not

identify any other reason why venue would be proper in this District.

           The Complaint alleges four counts brought under New Jersey Stat. § 2A:14-2b. (Id. ¶¶

80–96.) According to the Complaint, Defendant, then a New Jersey Superior Court Judge

presiding over a case in which Corbishley was a criminal defendant, sexually assaulted

Corbishley at a residence in Hackensack, New Jersey, in or around December 1988. (Id. ¶¶ 20–

44.)

           On September 15, 2020, Defendant brought suit against Plaintiff in the United States

Court for the District of New Jersey, alleging that Plaintiff’s allegations in his Complaint and

statements to the press and public through counsel and agents amount to defamation against

Napolitano. Napolitano v. Corbishley, no. 2:20-cv-12712. On that same date, Defendant filed

his Notice of Motion Pursuant to Federal Rule of Civil Procedure 12(b)(3) and 28 U.S.C. § 1406,

which included a memorandum of law and declarations with exhibits, arguing that venue is

improper under 28 U.S.C. § 1391(b) and that this case should be transferred to the District of

New Jersey under 28 U.S.C. §1406(a). (Doc. 6.) Defendant argues principally that he resides in


1
    “Compl.” refers to the Complaint filed in this action on September 11, 2020. (Doc. 1.)



                                                                2
          Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 3 of 9




Sussex County, New Jersey, and not New York City, such that venue is improper under 28

U.S.C. § 1391(b)(1). (Doc. 6-1 at 4–5.) On September 23, 2020, Plaintiff filed his opposition to

Defendant’s motion to transfer, which included a memorandum of law and declaration with

exhibits, (Doc. 8), and Defendant filed his reply on September 30, 2020, which included a

memorandum of law and declarations with exhibits, (Doc. 15).

                Legal Standard

        Section 1406 provides that “[t]he district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).

Whether or not venue is wrong or improper depends entirely on whether the federal district court

in which a case is brought satisfies the requirements of federal venue laws. Alt. Marine Const.

Co. v. U.S. Distr. Court for W. Dist. of Tex., 134 S. Ct. 568, 577 (2013).

        The question of whether venue is wrong or improper is generally determined with

reference to 28 U.S.C. § 1391, which provides that “[e]xcept as otherwise provided by law . . .

this section shall govern the venue of all civil actions brought in district courts of the United

States.” § 1391(a). Section 1391 determines that “[a] civil action may be brought in—

        (1) a judicial district in which any defendant resides, if all defendants are residents of the

        State in which the district is located;

        (2) a judicial district in which a substantial part of the events or omissions giving rise to

        the claim occurred, or a substantial part of property that is the subject of the action is

        situated; or




                                                        3
           Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 4 of 9




         (3) if there is no district in which an action may otherwise be brought as provided in this

         section, any judicial district in which any defendant is subject to the court’s personal

         jurisdiction with respect to such action.”

§ 1391(b). For purposes of § 1391(b)(1), “a natural person . . . shall be deemed to reside in the

judicial district in which that person is domiciled.” § 1391(c)(1).

         If a case does not fall into any of the three categories spelled out in § 1391(b), venue is

improper, and the case must either be dismissed, Fed. R. Civ. P. 12(b)(3), or transferred to a

proper venue, 28 U.S.C. §1406(a). In determining whether venue is proper, I may rely on

matters outside the Complaint. Concesionaria DHM, S.A. v. Int’l Fin. Corp., 307 F. Supp. 2d

553, 555 (S.D.N.Y. 2004).2

                  Discussion

         The essence of the dispute between the parties concerns which judicial district Napolitano

“resides” in for purposes of § 1391(b)(1). Plaintiff does not contest that nearly all of the events

giving rise to the causes of action occurred in New Jersey, the Complaint does not reference §

1391(b)(2) as a basis for venue, and Plaintiff’s opposition papers do not argue that venue would




2
  In arguing for a more favorable standard of review, (Doc. 8 at 3), Plaintiff confuses the legal standard for
discretionary transfer based upon forum non conveniens under 28 U.S.C. § 1404, with the legal standard for
mandatory dismissal or transfer under § 1406(a) because venue is improper under § 1391, see 14D Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 3827 (4th ed. 2020) (“A prerequisite to invoking
Section 1406(a) is that the venue chosen by the plaintiff is improper. . . . If the original federal forum is a proper
venue, transfer of the action may be ordered under Section 1404(a), and Section 1406(a) is inapplicable.”). Judicial
deference to a plaintiff’s choice of venue is warranted in disputes concerning forum non conveniens and § 1404,
where the plaintiff’s choice of venue has necessarily been deemed proper and the district court decision to transfer
the case is “discretionary.” N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010).
However, deference is not warranted here, where I must determine the threshold question of whether venue is proper
or improper under § 1391. The cases cited by Plaintiff for the proposition that Defendant must prove by “clear and
convincing evidence” that transfer of venue is warranted, see, e.g. N.Y. Marine & Gen. Ins. Co., 599 F.3d 102; or
that “the plaintiff’s choice of forum should rarely be disturbed,” see, e.g., Iragorri v. United Techs. Corp., 274 F.3d
65 (2d Cir. 2001) (en banc), are inapposite because they are all in the context of § 1404 and forum non conveniens.



                                                               4
          Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 5 of 9




be proper under § 1391(b)(2). Napolitano contends that he resides in New Jersey. In opposition,

Corbishley counters that Napolitano resides in New York City.

       As noted, for purposes of the § 1391(b)(1) analysis, a defendant “resides” in the judicial

district where that person is domiciled. § 1391(c)(1); see also Bunn v. Dash, 2020 WL 4586790,

No. 19-cv-11804 (MKV), at *4 (S.D.N.Y. Aug. 10, 2020) (“[f]or venue purposes, a ‘natural

person’ resides in the district where the person is domiciled.”); Rankel v. Kabateck, 2013 WL

7161687, No. 12 CV 216(VB), at *4 (S.D.N.Y. Dec. 9, 2013). While Plaintiff is correct that

most cases analyzing the concept of “domicile” are in the context of diversity jurisdiction and

not the venue statute, (Doc. 8 at 8–9,) he does not provide any authority to suggest that the

definition of the term “domicile” should differ based on the different contexts. Plaintiff, in fact,

does not even cite § 1391(c)(1) anywhere in his opposition motion.

       Therefore, in assessing whether venue is proper under § 1391(b)(1), I must determine

where Defendant is domiciled. “Although a person may have more than one residence, she may

only have one domicile at any one time.” Nat’l Artists Mgmt. Co. v. Weaving, 769 F. Supp.

1224, 1227 (S.D.N.Y. 1991). “Domicile is established initially at birth and is presumed to

continue in the same place, absent sufficient evidence of a change. To effect a change of

domicile, ‘two things are indispensable: First, residence in a new [domicile]; and, second, the

intention to remain there. The change cannot be made, except facto et animo. Both are alike

necessary. Either without the other is insufficient.’” Palazzo v. Corio, 232 F.3d 38, 42 (2d Cir.

2000) (quoting Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998)). In other words, if a

person is domiciled in a particular location, that location remains his domicile “whenever he is

absent” so long as “he has the intention of returning.” Linardos, 157 F.3d at 948 (internal

citation omitted). “In determining domicile . . . courts consider factors including voting




                                                      5
           Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 6 of 9




registration, employment, current residence, location of real and personal property, location of

spouse and family, driver’s license, automobile registration, tax payment and addresses, and

location of a person’s bank account and physician.” Techno-TM, LLC v. Fireaway, Inc., 928 F.

Supp. 2d 694, 697 (S.D.N.Y. 2013).

        The parties agree that Napolitano owns two homes—one in Sussex County, New Jersey,

and one in Manhattan—and that he typically spends at least some nights each week staying at

each home. (Doc. 8, at 1, 5; Doc. 15-1, ¶¶ 5–6.) However, Napolitano offers significant

evidence that even if he is at times absent, he has “the intention to remain” in Sussex County.

Palazzo, 232 F.3d at 42. Napolitano asserts in his declarations that he has: (1) a New Jersey’s

driver’s license; (2) a New Jersey firearm license, and (3) that he pays taxes, is registered to vote,

and has all four of his vehicles registered and insured in New Jersey. (Doc. 15-1 ¶¶ 12, 17, Ex.

A, Ex. B, Ex. D.) Napolitano also states that he owns and operates a farm in New Jersey through

a New Jersey corporation with a New Jersey bank account. (Id. ¶ 13.) In addition, his church

and all his doctors are located in New Jersey. (Id. ¶¶ 14–15.) Finally, Napolitano also swears

that he “intend[s] to stay [in Sussex County] into retirement and beyond.” (Id. ¶ 19.)

        In opposition, Plaintiff’s strongest evidence is a declaration from an individual who

asserts that Napolitano personally told him at times between 2014-2017 “that he lives and works

in Manhattan (5) five days a week” and “that he goes to his New Jersey home only on the

weekends.” (Doc. 8-1 Ex. E ¶¶ 8–9.)3 The assertions in the declaration are in tension with


3
  This Circuit does not provide clear guidance on whether or not the Federal Rules of Evidence apply to a motion to
transfer venue. At least some federal courts have determined that the Rules of Evidence should apply. See Melo v.
Zumper, Inc., 439 F. Supp. 3d 683, 693, 695–96 (E.D. Va. 2020) (determining that “affidavits submitted in support
of a motion may not be . . . based upon hearsay” and that an affidavit should be considered when assessing
defendant’s motion to transfer only if it satisfies the Rules of Evidence); Highpoint Risk Servs. LLC v. Companion
Prop. & Cas. Ins. Co., No. 3:14-CV-3398-L(BH), 2016 WL 4479511, at *7–*8 (N.D. Tex. Aug. 25, 2016)
(assessing plaintiffs’ hearsay objections to evidence defendant provided in motion to transfer); Aspen Ins. UK v.
Brown & Brown, Inc., No. CV10-07892 MMM (JCGx), 2011 WL 13217776, at *3 n.54 (C.D. Cal. May 2, 2011)
(ruling on personal knowledge and hearsay objections related to affidavit supporting motion to transfer). No matter


                                                             6
            Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 7 of 9




Napolitano’s assertions in his declarations that he has “always” spent at least half his time at his

home in Sussex County, that he “spend[s] far fewer than 180 days or nights of the year at the

New York City apartment,” and that his Sussex County home has been his “primary residence

since May 2001.” (Doc. 6-2, ¶ 4; Doc. 15-1, ¶¶ 5–6.)

         The remainder of Plaintiff’s factual arguments provide little help to his New York

residency argument. Plaintiff provides a declaration from a private investigator who claims that

an “onsite Manager who identified himself as Keith” at the New York City building where

Napolitano’s apartment is located told him that “Napolitano lives here and that he sometimes

goes for the weekend to a farm in New Jersey.” (Doc. 8-1 Ex. D ¶ 6.) Assuming for these

purposes that the investigator’s declaration is admissible,4 it is only marginally probative—the

investigator provides no indication of how well, if at all, the manager knows Napolitano or his

schedule, and Napolitano already admits that he “lives” at the apartment at times during the

week. Plaintiff also notes Napolitano’s employment at Fox News, whose studios are located in

Manhattan, and as a visiting law professor at Brooklyn Law School. (Doc 8-1 Ex. A, Ex. B.)

Napolitano, however, asserts that he has not worked at Brooklyn Law School since 2017, when

he only worked there two days per week. (Doc. 15-1 ¶ 8.) These facts are also of limited

probative value since Napolitano readily admits that he spends a certain portion of his time in

New York City, but asserts that he spends more than half his time at his New Jersey residence

and does not work at the Fox studios on Fridays. (Id. ¶ 7.)




what, this statement would likely be admissible because it recounts a statement made by a party opponent,
Napolitano, and it is being used against that party opponent. See Fed. R. Evid. 801(d)(2).
4
  In the normal course, this assertion would be inadmissible hearsay because it is offered for its truth. See Fed. R.
Evid. 801(c). Absent clear guidance from this Circuit, see supra note 3, I am assuming without deciding that
Plaintiff’s declaration is admissible evidence for purposes of this motion.




                                                                7
            Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 8 of 9




         Ultimately, the parties’ main factual disagreement—over the precise amount of time

Napolitano spends in each place—is not determinative in the domicile analysis. Regardless of

where Napolitano primarily resides, the uncontested evidence—demonstrating that (1) he is

registered to vote, drive, and own firearms in New Jersey, (2) he owns and operates a farm in

New Jersey, (3) his vehicles are registered and insured in New Jersey, (4) he pays taxes in New

Jersey, and (5) his physicians and church are located in New Jersey—strongly corroborate his

claim that he intends to remain in New Jersey for the indefinite future. (Doc. 15-1.) In light of

all these undisputed and tangible connections to his home in New Jersey, it is mostly

inconsequential and not material whether he spends more of his time at one home or the other.

         Because Defendant is domiciled in New Jersey, and nearly all the events giving rise to

suit occurred outside this District, venue is improper under §1391(b)(1) and § 1391(b)(2). Venue

is proper in the District of New Jersey—both under § 1391(b)(1), because Napolitano resides in

New Jersey, and under § 1391(b)(2), because the alleged events took place in New Jersey.

Therefore, because there exists a different district in which this suit can properly be brought,

venue is also improper in this District under § 1391(b)(3). With Plaintiff unable to satisfy any of

the options under § 1391(b), I must transfer this case to the District of New Jersey pursuant to §

1406(a).5




5
  Plaintiff’s other arguments fail because they are not directly related to the threshold issue of whether venue
properly exists in this District. See generally supra note 2. Plaintiff argues that Defendant is not inconvenienced by
litigating in this District because Napolitano works in Manhattan. (Doc. 8 at 9–10.) Whether or not Plaintiff’s claim
is true, it is irrelevant as to whether there is proper venue under § 1391(b)(1). Plaintiff also points to the “first to
file” rule to argue that, because Plaintiff filed suit in this Court four days before Defendant filed his Complaint in
New Jersey, Plaintiff’s suit “should have priority.” (Id. at 10) (quoting D.H. Blair & Co. v. Gottdiener, 462 F.3d 95,
106 (2d Cir. 2006)). However, this rule only applies if I have discretion—which I do not—to decide between
multiple “suitable” venues, D.H. Blair & Co., 462 F.3d at 106; therefore, because this District is not a suitable
venue, the “first to file” rule is inapplicable here.



                                                               8
         Case 1:20-cv-07445-VSB Document 16 Filed 10/21/20 Page 9 of 9




              Conclusion

       For the reasons set forth, Defendant’s motion to transfer, (Doc. 6,) is GRANTED. The

Clerk is directed to terminate the open motion at Document 6.

SO ORDERED.

 Dated: October 21, 2020
        New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                   9
